CLD-168                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1693
                                       ___________

                           IN RE: DAVID JAMES WARD,
                                                    Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-17-cv-04202)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 25, 2019
             Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                               (Opinion filed: June 4, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Petitioner David Ward seeks a writ of mandamus pursuant to 28 U.S.C. § 1651, to

compel the United States District Court for the District of New Jersey to file his motion

to reopen.

       On June 08, 2017, petitioner, a federal prisoner proceeding pro se, filed a Privacy

Act Complaint against the Federal Probation Office (“FPO”) alleging that the FPO failed


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
to respond to his Privacy Act Request and seeking, inter alia, to have the FPO correct and

amend the pre-sentence investigation report that had been prepared for his sentencing

back in 1996. Ward was granted leave to proceed without prepayment of the applicable

filing fees and, in an order entered on June 26, 2018, the District Court dismissed his

complaint for failure to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6). Ward asserts that he thereafter mailed a motion to reopen the Privacy

Act Complaint to the District Court on December 27, 2018, but that his motion has yet to

be filed. Instead, Ward asserts that he received a notice from the District Court indicating

that his case is closed. He claims that his constitutional right to access to the courts, as

well as his rights to due process and equal protection, have been denied as a result of the

District Court’s failure to file his reopen motion.

       In a petition filed in this Court on April 3, 2019, Ward requested that the District

Court be compelled to file his reopen motion. Ward complied with the filing

requirements for that petition on April 12, 2019. The petition is thus ripe for disposition.

       A review of the District Court’s electronic docket shows that Ward’s motion to

reopen was received and filed on the docket on January 2, 2019, less than a week after

Ward mailed it. Accordingly, insofar as Ward requests an order compelling the District

Court to file his motion, we will dismiss the petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).

                                               2
       Even if we were to liberally construe Ward’s petition as challenging the delay he

has experienced in having his reopen motion disposed of, we would conclude that

mandamus relief is not warranted. Mandamus is a drastic remedy available only in

extraordinary cases, see In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005), as the petitioner must demonstrate that he has “no other adequate means” to obtain

the relief desired and a “clear and indisputable” right to issuance of the writ. Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996). Although a District Court has discretion over the

management of its docket, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817-18 (3d

Cir. 1982), a federal appellate court “may issue a writ of mandamus on the ground that

[the District Court’s] undue delay is tantamount to a failure to exercise jurisdiction.”

Madden, 102 F.3d at 79. Little more than three months have lapsed since the motion has

been submitted and filed on the docket. We do not find a delay of this length troubling in

the instant case. We are confident that the District Court will rule on Ward’s motion in

due course and without undue delay.

Given the foregoing, the petition will be denied.




                                              3